DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bonding the leg regions of the balloon to a catheter; folding the balloon; and crimping a heart valve around the central body region of the folded balloon must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 22 is objected to because of the following informalities: In claim 22, line 5, “length the heart valve” is objected to because it is grammatically incorrect. Therefore, it is suggested to change “length the heart valve” to - -length of the heart valve- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Forman (US 5,733,301) in view of Jimenez et al. (US 8,475,522 B2).
Regarding claim 1, Forman discloses fabricating a transcatheter device (16) obtaining a polymer tube (34; Figs. 2-3) defining a longitudinal axis having an inner surface and an outer surface, the polymer (col. 6, lines 7-8; col. 5, lines 56-58) comprising a network of polymer chains with a homogenous network morphology. Forman discloses blow molding (col. 6, lines 16-19) the polymer tube into a hollow balloon shape (see Fig. 3) having a central body region (24; Fig. 4), a pair of leg regions (32) on opposite ends of the balloon shape that are radially smaller than the central body region and define axial openings therethrough, and a pair of cone regions (28; 97 in Fig. 11) extending between the body region and the leg regions. Forman discloses applying low heat laser pulses (col. 7, lines 22-32) to an outer surface of the cone regions (28; 97) to ablate material to form a laser-formed modification (col. 8, lines 51-53) in the outer surface of the cone regions (28, 97), the low heat laser pulses being configured so as to inherently leave the polymer network morphology surrounding the laser-formed modification substantially unchanged. The blow molded and laser-modified polymer tube forms a balloon (20; Fig. 1). 
Regarding claim 2, Forman discloses an embodiment wherein the low heat laser pulses (col. 9, lines 41-46) are applied to create a plurality of longitudinal recessions (96; Fig. 11) in the cone regions (97).
Regarding claim 10, Forman discloses wherein the low heat laser pulses are applied (col. 7, lines 32-37; col. 8, lines 51-53) to create a constant wall thickness in the cone regions (28).
Regarding claim 12, Forman discloses further including forming a second laser-formed modification (col. 10, lines 3-8) to create a diminished wall thickness (see Fig. 15) of the leg region.
Regarding claim 18, Forman discloses the polymer tube (34; Figs. 2-3) having at least two polymer wall layers including an outer layer farthest from the longitudinal axis and an inner layer, the polymers (col. 6, lines 16-19) in each respective outer or inner layer comprising a network of polymer chains with a homogenous network morphology.
Forman, however, does not disclose bonding the leg regions of the balloon to a catheter; folding the balloon; and crimping a heart valve around the central body region of the folded balloon.
Jimenez discloses folding (col. 15, lines 30-31) a balloon (52; Fig. 15), and crimping a heart valve (50) around the central body region of the folded balloon (52).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to fold the balloon of Forman, and crimp a heart valve around the central body region of the folded balloon of Forman, in light of the teachings of Jimenez, in order to enhance visualization of the valve during implant. Note that due the laser pulse modification of the cone regions the bonding of the leg regions (32) of the balloon (20) to a catheter will take place during folding of the balloon on the catheter and also during crimping of the heart valve onto the balloon.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Forman/Jimenez as applied to claim 18 above, and further in view of Becker et al. (US 6,652,568 B1).
Forman/Jimenez as previously described discloses all of the claimed subject matter except for the outer layer being radiopaque.
Becker discloses the outer layer (30; Fig. 8) of the balloon (14) as being radiopaque (col. 4, lines 45-47).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the outer layer of the balloon of Forman in the combination of Forman/Jimenez with a radiopaque layer, in light of the teachings of Becker, in order to provide increased visibility of the balloon during placement within the stenosis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,305,098 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 9 “anticipates” the application claim 1. Note that bonding the leg regions of the balloon to a catheter takes place due to the applying of low heat laser pulses.
Allowable Subject Matter
Claims 3-9, 11, 13-17, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        

September 10, 2022